Citation Nr: 1608736	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  14-24 547A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Huntington, West Virginia.

The Board has recharacterized the first issue above from 'Entitlement to service connection for an acquired psychiatric disorder, to include PTSD,' to 'Whether new and material evidence has been received to reopen a claim for an acquired psychiatric disorder, to include PTSD,' because the RO denied reopening the claim in an unappealed June 2008 rating decision.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.302, 20.1103 (2015). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a Board videoconference hearing in August 2015.  Prior to the hearing, the Veteran's representative submitted a request to continue the hearing due to a scheduling conflict.  Additionally, the file contains correspondence received in November 2015 which reflects the Veteran's desire to reschedule his Board hearing.  The evidence of record does not reflect that the Veteran withdrew this request or that he has been rescheduled for a hearing.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the Huntington, West Virginia, RO before a Veterans Law Judge of the Board, unless otherwise notified by the Veteran or his representative.  

2.   After the hearing is conducted, or if the Veteran withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




